Name: Commission Regulation (EEC) No 964/93 of 22 April 1993 re- establishing the levying of customs duties on products of category 4 (order No 40.0040), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 24. 4. 93 Official Journal of the European Communities No L 98/23 COMMISSION REGULATION (EEC) No 964/93 of 22 April 1993 re-establishing the levying of customs duties on products of category 4 (order No 40.0040), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 4 (order No 40.0040), originating in Indonesia, the relevant ceiling amounts to 1 883 000 pieces ; Whereas on 10 March 1993 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1993 by Council Regulation (EEC) No 391 7/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I arid column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 27 April 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90 , shall be re-established for 1993 in respect of the following products, imported into the Community and originating in Indonesia : Order No Category(unit) CN code Description 40.0040 4 6105 10 00 Shirts, T-shirts, lightweight fine-knit roll, polo or (1 000 pieces) 6105 20 10 turtle-necked jumpers and pullovers (other than of 6105 20 90 wool or fine animal hair), undervests and the like, 6105 90 10 knitted or crocheted 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 39 . 0 OJ No L 396, 31 . 12. 1992, p. 1 .